Lumpkin, P. J.
1. Parol evidence is not competent to show that a deed absolute on its face, purporting to pass title, and not attacked for fraud, was intended by the maker “as a power of attorney,” or executed by him for a specified purpose other than that of passing title; nor can such an instrument be im*533peached as a conveyance by proving that the consideration upon which it was executed was different from that therein expressed.
Submitted December 10,
Decided December 21, 1900.
Action on insurance policy. Before Judge Bennet. Ware superior court. April term, 1900.
S. W. Hitch, Dorsey, Brewster & Howell, and A. Heyman, for plaintiffs. Leon A. Wilson, for defendant.
2. When this case was here at the March term, 1899 (107 Ga. 541), a new trial was granted the defendant company on the ground that the court erroneously struck an amendment to its answer which set up a good defense to the plaintiffs’ action. At the trial now under review, this defense was unequivocally established. This being so, and the rulings of the judge specially excepted to in the present motion for a new trial being in substantial accord with what is above laid down, there was no error in directing a verdict for the defendant.

Judgment affirmed.


All the Justices concurring.